                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 1 of 27



                                               1   Aaron M. Sheanin (SBN 214472)
                                                   ROBINS KAPLAN LLP
                                               2   2440 W El Camino Real, Suite 100
                                               3   Mountain View, CA 94040
                                                   Tel: (650) 784-4040
                                               4   Fax: (650) 784-4021
                                                   asheanin@robinskaplan.com
                                               5
                                                   Attorneys for Plaintiff Eric Gennaro and the
                                               6   Proposed Class
                                               7   [Additional Counsel Listed on Signature Page]
                                               8

                                               9                              UNITED STATES DISTRICT COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                              10
R OBINS K APLAN LLP




                                              11
                                                   ERIC GENNARO, individually and on behalf of     Case No.
             A TTORNEYS A T L AW




                                              12   all others similarly situated,
                            M OUNTAIN V IEW




                                              13                     Plaintiff,                    CLASS ACTION COMPLAINT

                                              14   v.
                                                                                                   DEMAND FOR JURY TRIAL
                                              15   VITOL INC.; SK ENERGY AMERICAS, INC.;
                                                   and SK TRADING INTERNATIONAL CO.
                                              16   LTD.,

                                              17                     Defendants.
                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                       Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 2 of 27



                                               1          Plaintiff Eric Gennaro (“Plaintiff”) on behalf of himself and all others similarly situated,

                                               2   brings this Class Action Complaint for damages, restitution, and injunctive relief against

                                               3   Defendants Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), and SK Trading

                                               4   International Co. Ltd. (“SK Trading”)1 (collectively “Defendants”) for violations of Section 1 of

                                               5   the Sherman Act (15 U.S.C. §§ 1, 2, 3), the California Cartwright Act (Cal. B&P Code §§16720 et

                                               6   seq., and the California Unfair Competition Law, Cal. B&P Code §§ 17200 et seq. (“UCL”). All

                                               7   allegations herein other than those concerning the Plaintiff are based on information and belief.

                                               8                                       I.      INTRODUCTION

                                               9          1.      On February 18, 2015, a large explosion caused significant damage to the

                                              10   ExxonMobil refinery in Torrance, California. As a result of the explosion, a key part of the
R OBINS K APLAN LLP




                                              11   refinery—the cracking unit—was badly damaged and needed extensive repairs. The accident and
             A TTORNEYS A T L AW




                                              12   its aftermath caused an unexpected undersupply of refined gasoline in California, as the refinery
                            M OUNTAIN V IEW




                                              13   supplied approximately 10% of all gasoline to the state of California.2

                                              14          2.      The Defendants in this matter—Vitol, SK Energy, and SK Trading—are horizontal

                                              15   competitors and major traders in the California spot market for gasoline and gasoline blending

                                              16   products. Defendants realized that the refinery explosion could serve as an opportunity to

                                              17   artificially inflate the price of gasoline traded on wholesale spot markets in California and to

                                              18   increase the price of alkylates. The price of alkylates is tied directly to the wholesale price of

                                              19   gasoline, without unwanted scrutiny by other market participants and regulators.

                                              20          3.      Immediately after learning of the explosion at the Torrance refinery, Defendants

                                              21   Vitol and SK Energy negotiated large contracts to supply gasoline and gasoline blending

                                              22   components for delivery in California. The largest of these contracts exceeded more than ten

                                              23   million gallons.

                                              24          4.      Additionally, Defendants Vitol and SK Energy agreed with each other to

                                              25   manipulate, raise, and fix the spot market price of gasoline in California so that they could realize

                                              26   1
                                                     SK Energy and SK Trading will be collectively referred to herein as “SK”.
                                                   2
                                              27     See U.S. Chemical Safety & Hazard Investigation Board “ExxonMobil Torrance Refinery
                                                   Investigation      Report”        No.         2015-02-I-CA           (May   3, 2017)
                                              28   https://www.csb.gov/file.aspx?DocumentId=6023 at p. 8.

                                                   CLASS ACTION COMPLAINT                         -2-
                                                       Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 3 of 27



                                               1   windfall profits on these contracts. Defendants also entered into agreements with each other to share

                                               2   the profits and disguise their unlawful conduct.

                                               3          5.      The restraint of trade resulting from this anticompetitive conduct was coordinated

                                               4   by the lead traders for both Vitol and SK Energy, who were friends and former colleagues at Vitol,

                                               5   and it continued until late 2016.

                                               6          6.      Prices for spot market gasoline contracts went up almost immediately for deliveries

                                               7   to Los Angeles and San Francisco. Defendants’ illegal agreements violated the Sherman Act,

                                               8   California’s Cartwright Act, and constituted unlawful, unfair, or fraudulent practices in violation

                                               9   of the UCL. As a result of Defendants’ anticompetitive conduct, Plaintiff and the Class were

                                              10   injured because they paid artificially high prices for gasoline within the State of California that they
R OBINS K APLAN LLP




                                              11   would not have otherwise paid but for Defendants’ unlawful actions.
             A TTORNEYS A T L AW




                                              12          7.      Defendants’ anticompetitive conduct went largely unnoticed until May 4, 2020,
                            M OUNTAIN V IEW




                                              13   when the California Attorney General filed a partially redacted complaint (“AG Complaint”)

                                              14   against Defendants for violations of the Cartwright Act and the UCL.3

                                              15                                 II.     JURISDICTION AND VENUE

                                              16          8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1337(a)

                                              17   and 1367.

                                              18          9.      Venue is proper in this judicial district pursuant to 15 U.S.C. §§ 15 and 22, and 28

                                              19   U.S.C. § 1391(b) and (c), because a substantial part of the events giving rise to Plaintiff’s claims

                                              20   occurred in this District, a substantial portion of the affected interstate trade and commerce was

                                              21   carried out in this District, and one or more of the Defendants reside in this District or is licensed

                                              22   to do business in this District. Each Defendant has transacted business, maintained substantial

                                              23   contacts, and/or committed overt acts in furtherance of the illegal restraint of trade throughout this

                                              24   District. The anticompetitive conduct alleged herein has been directed at, and has had the intended

                                              25   effect of, causing injury to persons residing in, located in, or doing business in this District.

                                              26

                                              27
                                                   3
                                                    The AG Complaint may be found at https://www.oag.ca.gov/system/files/attachments/
                                              28   pressdocs/Scanned%20copy%20of%20redacted%20complaint%20as%20filed.pdf.

                                                   CLASS ACTION COMPLAINT                          -3-
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 4 of 27



                                               1                              III.    INTRADISTRICT ASSIGNMENT

                                               2          10.     Pursuant to N.D. Cal. Civil Local Rule 3.2 (c) and (e), assignment of this case to the

                                               3   San Francisco Division of the United States District Court for the Northern District of California is

                                               4   proper because the trade and commerce affected by Defendants’ illegal conduct was substantially

                                               5   conducted with, directed to or impacted Plaintiff and members of the Class in counties located

                                               6   within the Division. The San Francisco spot market is located within this Division.

                                               7                                            IV.    PARTIES

                                               8          A.      PLAINTIFF

                                               9          11.     Plaintiff Eric Gennaro is a citizen of the State of California. He purchased gasoline

                                              10   from a retailer during the Class Period for his own use and not for resale, and was injured in his
R OBINS K APLAN LLP




                                              11   business or property as a result of Defendants’ unlawful conduct alleged herein.
             A TTORNEYS A T L AW




                                              12          B.      DEFENDANTS
                            M OUNTAIN V IEW




                                              13                  1. Vitol
                                              14          12.     Defendant Vitol, a Delaware corporation, is a privately held energy company with
                                              15   its principal place of business in, Houston, Texas. Vitol is registered with the California Secretary
                                              16   of State to conduct business in California. Vitol Holdings B.V., founded in the Netherlands, is the
                                              17   ultimate parent entity of Vitol.
                                              18                  2. The SK Defendants
                                              19          13.     Defendant SK Energy is a California corporation with its principal place of business
                                              20   in Houston, Texas. Defendant SK Energy is an indirect, wholly-owned subsidiary of Defendant SK
                                              21   Trading. During the class period, SK Energy functioned as SK Trading’s California Operation.
                                              22          14.     Defendant SK Trading is a South Korean corporation with its principal place of
                                              23   business in Seoul, South Korea. SK Trading is the parent of SK Energy International and the
                                              24   indirect parent of SK Energy. SK Trading is also a sister company to SK Energy Co., Ltd. (“SK
                                              25   Energy Korea”), the largest refiner of crude oil in Korea. All of these entities are subsidiaries of
                                              26   SK Innovation Co., Ltd. (“SK Innovation”), a publicly traded holding company headquartered in
                                              27   Seoul, Korea. SK Trading dominated and controlled SK Energy, and specifically ratified the illegal
                                              28


                                                   CLASS ACTION COMPLAINT                         -4-
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 5 of 27



                                               1   conduct engaged in by SK Energy that is described herein. SK Trading and SK Energy Korea list

                                               2   their headquarters at the same address as SK Innovation.

                                               3                            V.      AGENTS AND CO-CONSPIRATORS

                                               4           15.    Throughout the Class Period, each Defendant was the agent of each of the remaining

                                               5   Defendants, and in doing the acts alleged herein, acted within the course and scope of such agency.

                                               6   Each Defendant ratified, participated in, or authorized the wrongful acts of each of the Defendants.

                                               7   Defendants are individually sued as participants and as aiders and abettors in the improper acts,

                                               8   plans, schemes, and transactions that are subject of this Complaint. Defendants participated as

                                               9   members of the conspiracy or acted with or in furtherance of it, aided or assisted in carrying out its

                                              10   purposes alleged in this Complaint, and performed acts and made statements in furtherance of the
R OBINS K APLAN LLP




                                              11   violations and conspiracy.
             A TTORNEYS A T L AW




                                              12           16.    Various persons and/or firms not named as Defendants herein participated as co-
                            M OUNTAIN V IEW




                                              13   conspirators in the violations alleged herein and performed acts and made statements in furtherance

                                              14   thereof. Plaintiff reserves the right to name some or all of these persons as defendants at a later

                                              15   date.

                                              16           17.    Each Defendant acted as the principal, agent or joint venture of, or for, other

                                              17   Defendants with respect to the acts, violations, and common course of conduct alleged herein.

                                              18           18.    When Plaintiff refers to a corporate family or companies by a single name in this

                                              19   Complaint, it is to be understood that Plaintiff alleges that one or more employees or agents of

                                              20   entities within the corporate family engaged in conspiratorial acts or meetings on behalf of all of

                                              21   the Defendant companies within that family. The individual participants in the conspiratorial

                                              22   meetings and discussions did not distinguish among the entities within a corporate family. The

                                              23   individual participants entered into agreements on behalf of, and reported these meetings and

                                              24   discussions to, their respective corporate families. As a result, the entire corporate family was

                                              25   represented in meetings and discussions by their agents and were parties to the agreements reached

                                              26   by them. To the extent that subsidiaries within corporate families distributed the alkylate products

                                              27   discussed in this Complaint, these subsidiaries played a significant role in the alleged conspiracy

                                              28   because Defendants wished to ensure that the prices paid for such products would not undercut the


                                                   CLASS ACTION COMPLAINT                         -5-
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 6 of 27



                                               1   pricing agreements reached at these various meetings. Thus, all Defendant entities within the

                                               2   corporate families were active, knowing participants in the alleged conspiracy.

                                               3                              VI.     CLASS ACTION ALLEGATIONS

                                               4          19.     Plaintiff brings this action for damages and injunctive relief on behalf of himself

                                               5   and a class action under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, on

                                               6   behalf of the following class (“the Class”):

                                               7                  All persons or entities that purchased gasoline from a retailer within
                                                                  the State of California from February 18, 2015 until such time as the
                                               8                  adverse effects of Defendants’ anticompetitive conduct ceased (the
                                                                  “Class Period”).
                                               9
                                                          20.     The following persons or entities are excluded from the Class: (1) Defendants and
                                              10
                                                   their parent companies, subsidiaries, affiliates, officers, directors, management, employees, and
R OBINS K APLAN LLP




                                              11
                                                   agents; (2) all governmental entities; and (3) the judges and chambers staff in this case, as well as
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   any members of their immediate families.
                                              13
                                                          21.     Numerosity: Because such information is in the exclusive control of the Defendants
                                              14
                                                   and/or their co-conspirators, Plaintiff does not know the exact number of Class members. Due to
                                              15
                                                   the nature of the trade and commerce involved, Plaintiff believes that there are likely millions of
                                              16
                                                   class members and that they are numerous and geographically dispersed throughout the State of
                                              17
                                                   California such that joinder of all Class members in the prosecution of this action is impracticable.
                                              18
                                                          22.     Typicality: Plaintiff is a member of the Class, Plaintiff’s claims are typical of the
                                              19
                                                   claims of the Class members, and Plaintiff will fairly and adequately protect the interests of the
                                              20
                                                   Class. Plaintiff and all Class members purchased gasoline at retail in the State of California during
                                              21
                                                   the Class Period. Plaintiff and all Class members were damaged by the same wrongful conduct of
                                              22
                                                   Defendants as alleged herein, their claims are all based on the same legal theories, and the relief
                                              23
                                                   sought herein is common to all Class members.
                                              24
                                                          23.     Commonality: Common questions of law and fact exist as to all members of the
                                              25
                                                   Class. This is particularly true given the nature of Defendants’ unlawful anticompetitive conduct,
                                              26
                                                   which was generally applicable to all the members of the Class, thereby making appropriate relief
                                              27

                                              28


                                                   CLASS ACTION COMPLAINT                         -6-
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 7 of 27



                                               1   with respect to the Class as a whole. Such questions of law and fact common to the Class include,

                                               2   but are not limited to:

                                               3                   a.        Whether Defendants and their co-conspirators contracted, combined or
                                                                             conspired with one another to restrain trade in the spot market for gasoline
                                               4                             at any time during the Class Period in California;
                                               5                   b.        Whether Defendants’ conduct caused the prices of gasoline sold at retail in
                                                                             California to be higher than the competitive level as a result of their restraint
                                               6                             of trade;
                                               7                   c.        Whether Plaintiff and the other members of the Class were injured by
                                                                             Defendants’ conduct and, if so, the determination of the appropriate
                                               8                             Classwide measure of damages; and
                                               9                   d.        Whether Plaintiff and other members of the Class are entitled to, among
                                                                             other things, injunctive relief, and, if so, the nature and extent of such relief.
                                              10
                                                           24.     Adequate Representation: Plaintiff will fairly and adequately represent the interests
R OBINS K APLAN LLP




                                              11
                                                   of the Class because it purchased gasoline from a retailer within the State of California during the
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   Class Period and it has no conflicts with any other members of the Class. Further, Plaintiff is
                                              13
                                                   represented by counsel who are competent and experiences in the prosecution of antitrust and class
                                              14
                                                   action litigation.
                                              15
                                                           25.     Superiority: Class action treatment is a superior method for the fair and efficient
                                              16
                                                   adjudication of the controversy, in that, among other things, such treatment will permit a large
                                              17
                                                   number of similarly situated persons to prosecute their common claims in a single forum
                                              18
                                                   simultaneously, efficiently and without the unnecessary duplication of evidence, effort and expense
                                              19
                                                   that numerous individual actions would engender. The benefits of proceeding through the class
                                              20
                                                   mechanism, including providing injured persons or entities with a method for obtaining redress for
                                              21
                                                   claims that might not be practicable to pursue individually, substantially outweigh any difficulties
                                              22
                                                   that may arise in management of this class action.
                                              23
                                                           26.     The prosecution of separate actions by individual members of the Class would create
                                              24
                                                   a risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for
                                              25
                                                   Defendants.
                                              26
                                                           27.     Injunctive relief is appropriate as to the class as a whole because Defendants have
                                              27
                                                   acted or refused to act on grounds generally applicable to the class as a whole.
                                              28


                                                   CLASS ACTION COMPLAINT                             -7-
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 8 of 27



                                               1           28.    Plaintiff reserves the right to modify the Class definition in response to information

                                               2   learned during discovery.

                                               3
                                                                                   VII.    STATEMENT OF FACTS
                                               4
                                                           A.     CALIFORNIA’S UNIQUE GASOLINE INDUSTRY
                                               5
                                                           29.    Unlike in other parts of the country, gasoline reaches consumers in California
                                               6
                                                   through a global supply chain that commences with the extraction of crude oil and its transports to
                                               7
                                                   refineries via pipelines, marine tankers, and barges. After reaching the refineries, crude oil is
                                               8
                                                   processed into gasoline and other petroleum products. The refined gasoline is then transported to
                                               9
                                                   storage terminals—again, typically via pipelines, marine tankers, and barges—for wholesale
                                              10
                                                   distribution by truck to retail gas stations where consumers purchase the refined gasoline to fill
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   their tanks.
                                              12
                            M OUNTAIN V IEW




                                                           30.    California’s gasoline market is unique because it is geographically isolated from
                                              13
                                                   refining hubs in the rest of the United States. There are no pipelines that ship finished gasoline into
                                              14
                                                   the state; rather, there are only pipelines that ship out finished product. If the local gasoline supply
                                              15
                                                   is low, additional refined gasoline and gasoline blending components are brought in via marine
                                              16
                                                   vessels.
                                              17
                                                           31.    Moreover, California has unique, stringent vehicle emissions standards called
                                              18
                                                   California Reformulated Gasoline Blendstock for Oxygenate Blending (“CARBOB”) that make
                                              19
                                                   gasoline produced in other states unacceptable. As the CARBOB specifications are unique to
                                              20
                                                   California and are more stringent than standards in other areas of the country, gasoline used in other
                                              21
                                                   states cannot serve as a substitute source of supply.
                                              22
                                                           32.    Most of the CARBOB consumed in California is produced by refineries located in
                                              23
                                                   clusters near metropolitan centers in the Northern California’s San Francisco Bay Area and in
                                              24
                                                   Southern California’s greater Los Angeles area.
                                              25
                                                           33.    One of the largest CARBOB refineries in Southern California is located in Torrance,
                                              26
                                                   California (the “Torrance Refinery”). The Torrance Refinery, owned by ExxonMobil Corp.
                                              27
                                                   (“ExxonMobil”) in 2015, produces approximately twenty percent of all of the gasoline sold in
                                              28


                                                   CLASS ACTION COMPLAINT                          -8-
                                                       Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 9 of 27



                                               1   Southern California and approximately ten percent of all the gasoline sold throughout the entire

                                               2   state. The Torrance Refinery also has the capacity to produce significant quantities of alkylate, a

                                               3   high-quality gasoline blending component.

                                               4          34.     When unexpected interruptions and outages to the supply chain occur, gasoline that

                                               5   meets California’s unique CARBOB specifications must be sourced from outside of the state.

                                               6   Deliveries can take several weeks or more to arrive at California’s ports.

                                               7          B.      GASOLINE SPOT MARKET TRADING IN CALIFORNIA

                                               8          35.     Participants in the gasoline “spot market” buy and sell gasoline for physical delivery

                                               9   within a short time frame. “Spot” purchases specifically refer to fuel that physically changes hands

                                              10   either at a refinery gate or at another major pricing hub for delivery on a pipeline (or via barge or
R OBINS K APLAN LLP




                                              11   cargo). Spot market sales are always completed in bulk, typically in increments of 5,000 barrels
             A TTORNEYS A T L AW




                                              12   (210,000 gallons) to 50,000 barrels (2.1 million gallons).4
                            M OUNTAIN V IEW




                                              13          36.     The two spot markets relevant to this litigation are located in San Francisco and Los

                                              14   Angeles. The U.S. spot markets are5:

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24          37.     The prices on these two relevant spot markets are greatly influenced by gasoline

                                              25   prices on the New York Mercantile Exchange (“NYMEX”). Prices on the NYMEX are determined

                                              26   4
                                                       See Spot Market Pricing Overview, OPIS By HIS Market (June 3, 2020),
                                              27   https://www.opisnet.com/product/pricing/spot/.
                                                   5
                                                     See Scott Berhang, Pricing 101 Part 2: Spot Fuel Markets Made Simple, OPIS By HIS Market
                                              28   (Sept. 11, 2017), http://blog.opisnet.com/spot-fuel-markets-made-simple.

                                                   CLASS ACTION COMPLAINT                         -9-
                                                       Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 10 of 27



                                               1   in a centralized market, and all transactions on the NYMEX are publicly reported so that pricing

                                               2   on the billions of gallons traded daily is transparent to market participants.6

                                               3           38.    While NYMEX prices generally reflect large-scale national and international

                                               4   factors, the California spot markets react to the NYMEX price as well as regional and local supply

                                               5   and demand conditions.7 In many California spot market transactions, the buyer and the seller

                                               6   negotiate only the basis, with the final price determined by adding the basis to the NYMEX price.8

                                               7   As such, the NYMEX prices play only a limited role in gasoline pricing by local traders.

                                               8           39.    “Rack” or “Wholesale” purchases are made at various points along a fuel

                                               9   distribution system, usually at pipeline terminals. Such purchases and transactions are conducted

                                              10   in approximately 8,000 gallon increments, the typical amount of fuel carried in a standard fuel
R OBINS K APLAN LLP




                                              11   truck. Companies that re-sell fuel (known as “jobbers”) as well as retailers or end users (like
             A TTORNEYS A T L AW




                                              12   trucking companies) acquire their fuel from the wholesale racks. Pricing on wholesale racks move
                            M OUNTAIN V IEW




                                              13   up or down at 6:00 p.m. Eastern Time each day based on the movements in the California spot

                                              14   market.9

                                              15           40.    Wholesale terminals are located throughout the State of California in the following

                                              16   geographically dispersed cities: Bakersfield, Barstow, Brisbane, Carson, Chico, Colton, Eureka,

                                              17   Fremont, Fresno, Imperial, Los Angeles (three locations), Montebello, Orange, Richmond,

                                              18   Sacramento, San Diego, San Francisco, San Jose, Stockton, Van Nuys, Wilmington.10

                                              19           41.    Additionally, there are two common grades of CARBOB gasoline traded in the San

                                              20   Francisco and Los Angeles spot markets: (1) Regular CARBOB (“Regular”), which is the most

                                              21   commonly traded grade of gasoline; and (2) Premium CARBOB (“Premium”), which is traded with

                                              22
                                                   6
                                              23     See id.
                                                   7
                                                     See Scott Berhang, Pricing 101 Part 1: Spot Fuel Markets Made Simple, OPIS By HIS Market
                                              24   (Sept. 11, 2017), http://blog.opisnet.com/pricing-101-your-basic-guide-to-pricing-gasoline-and-
                                                   diesel.
                                              25   8
                                                     See Scott Berhang, Pricing 101 Part 2: Spot Fuel Markets Made Simple, OPIS By HIS Market
                                              26   (Sept. 11, 2017), http://blog.opisnet.com/spot-fuel-markets-made-simple.
                                                   9
                                                      See Wholesale Rack Pricing Overview, OPIS By HIS Market (June 3, 2020),
                                              27   https://www.opisnet.com/product/pricing/rack/.
                                                   10
                                                       See Rack Pricing Coverage by City, OPIS By HIS Market (June 3, 2020),
                                              28   https://www.opisnet.com/about/rack-pricing-coverage-city/.

                                                   CLASS ACTION COMPLAINT                         - 10 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 11 of 27



                                               1   far less frequency than Regular and trades at a higher price than Regular. Regular and Premium

                                               2   gasoline are created when alkylate, a high-quality gasoline blending component, is mixed with

                                               3   other blendstocks. Alkylates are essential to achieving the high octane ratings of Premium gasoline

                                               4   advertised for sale at retail in California.11

                                               5            42.    Unlike the NYMEX, spot market trading of both Regular and Premium gasoline in

                                               6   California occurs through non-public transactions, sometimes called over-the-counter (“OTC”)

                                               7   trades. As OTC transactions do not occur on centralized open exchanges like the NYMEX, prices

                                               8   on the California spot markets are not immediately made public. Refiners and traders instead rely

                                               9   on price-reporting services that report spot market prices from sources that participate in the market,

                                              10   such as refiners, traders, and brokers.12
R OBINS K APLAN LLP




                                              11            43.    In fact, the most widely used reporting service in California is called the Oil Price
             A TTORNEYS A T L AW




                                              12   Information Service, LLC (“OPIS”). OPIS is a subscription-based service that publishes a daily
                            M OUNTAIN V IEW




                                              13   report, known as the OPIS West Coast Spot Market Report (the “Spot Market Report”), which both

                                              14   buyers and sellers alike use as an industry pricing benchmark in California. OPIS subscribers have

                                              15   access to the Spot Market Report and can also receive market updates from OPIS throughout the

                                              16   day that include reported deals and other industry news.

                                              17            44.    The Spot Market Report includes, among other gasoline products, the prices for

                                              18   Regular and Premium gasoline contracts for prompt (that is, near term) delivery in Northern and

                                              19   Southern California. The Spot Market Report also contains forward prices for Regular and Premium

                                              20   gasoline.

                                              21

                                              22   11
                                                      See Alkylation Is an Important Source for Octane in Gasoline, U.S. Energy Information
                                              23   Administration (Feb. 13, 2013), https://www.eia.gov/todayinenergy/detail.php?id=9971.
                                                   Approximately 85% of gasoline sold at retail is “regular” gasoline. Another 10% is “premium”
                                              24   gasoline. The remainder is called “midgrade” gasoline. “[R]efineries do not produce a midgrade
                                                   gasoline blend; instead, the middle-octane option is blended at the fuel pump from a given gas
                                              25   station’s supply of regular and premium gas.” See Tom Appel, What is Midgrade Gas?, The
                                              26   Daily Drive (Sept. 16, 2019), https://blog.consumerguide.com/what-is-midgrade-gas/.
                                                   12
                                                      See OPIS Methodology, OPIS By HIS Market (June 3, 2020),
                                              27   https://www.opisnet.com/about/methodology/#wholesale-rack-pricing (“OPIS market
                                                   assessors follow the marketplace throughout a full day of trading by constant communication
                                              28   with designated and approved traders and brokers to discover done deals, bids and offers.”).

                                                   CLASS ACTION COMPLAINT                           - 11 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 12 of 27



                                               1            45.   OPIS depicts the “price influence chain” between spot prices and the retail prices

                                               2   paid by California consumers as follows13:

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8

                                               9

                                              10
                                                            46.   Vitol actively traded gasoline in California during the relevant period. Vitol
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   purchased and sold spot market contracts for various types of fuel products, including Regular and
                                              12
                            M OUNTAIN V IEW




                                                   Premium gasoline.
                                              13
                                                            47.   Vitol also imported gasoline and gasoline blending components (such as alkylate)
                                              14
                                                   into California.
                                              15
                                                            48.   Vitol employee Brad Lucas (“Lucas”) was the primary trader at Vitol responsible
                                              16
                                                   for trading gasoline and gasoline blending components that were delivered via pipeline within
                                              17
                                                   California.
                                              18
                                                            49.   While employed by Vitol, Lucas reported to John Addison (“Addison”), a Vitol
                                              19
                                                   executive who in turn reported to the President of Vitol Americas. While concurrently supervising
                                              20
                                                   Lucas, Addison was also responsible for trading gasoline and gasoline blending components
                                              21
                                                   delivered via marine vessels to locations throughout the U.S. West Coast, including California.
                                              22
                                                            50.   SK also actively participated in trading gasoline in California. SK Energy purchased
                                              23
                                                   and sold spot market contracts for various types of fuel products, including Regular and Premium
                                              24
                                                   gasoline.
                                              25

                                              26

                                              27
                                                   13
                                                     See Scott Berhang, Pricing 101 Part 2: Spot Fuel Markets Made Simple, OPIS By HIS Market
                                              28   (Sept. 11, 2017), http://blog.opisnet.com/spot-fuel-markets-made-simple.

                                                   CLASS ACTION COMPLAINT                       - 12 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 13 of 27



                                               1           51.      SK likewise imported gasoline and gasoline blending components (such as alkylate)

                                               2   into California.

                                               3           52.      SK Energy employee David Niemann (“Niemann”), a senior trader, was responsible

                                               4   for executing trades in California and on the U.S. West Coast. Another SK Energy employee, Shelly

                                               5   Mohammed (“Mohammed”), was a gasoline scheduler who worked under Niemann.

                                               6           53.      SK Energy functioned as the California trading arm of SK Trading. While Niemann

                                               7   and Mohammed were considered employees of Defendant SK Energy, SK’s U.S. West Coast

                                               8   Trading Operation was conducted within the pervasive control and supervision of SK Trading and

                                               9   its subsidiaries, and SK Trading also reviewed and approved key decisions to coordinate trading

                                              10   activities with Vitol.
                                                           C.      FEDERAL AND STATE LAW PROHIBIT FRAUDULENT                                      AND
R OBINS K APLAN LLP




                                              11                   DECEPTIVE TRADING WITH RESPECT TO COMMODITIES
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                           54.      Spot market trading of gasoline must comply with California’s commodities fraud
                                              13   statute. See Cal. Corp. Code § 29504. Under this statute, it is unlawful to engage in certain
                                              14   fraudulent acts when buying or selling commodity contracts. See Corp. Code § 29536, subds. (a),
                                              15   (b), (c), (d).
                                              16           55.      Under section 29536(c), it is unlawful to “[t]o willfully engage in any transaction,
                                              17   act, practice, or course of business which operates or would operate as a fraud or deceit upon any
                                              18   persons.” See Corp. Code § 29536(c).
                                              19           56.      In addition, the federal Commodity Exchange Act (“CEA”) makes unlawful certain
                                              20   types of “[p]rohibited transactions.” See 7 U.S.C. § 6c. Specifically, the CEA prohibits any
                                              21   transaction that “is, of the character of, or commonly known to the trade as, a ‘wash sale’ or
                                              22   ‘accommodation trade.’” See 7 U.S.C. § 6c(a)(2)(A)(i).
                                              23           57.      The CEA also prohibits a transaction that “is used to cause any price to be replied,
                                              24   registered, or recorded that is not a true and bona fide price.” See 7 U.S.C. § 6c(a)(2)(B).
                                              25

                                              26

                                              27

                                              28


                                                   CLASS ACTION COMPLAINT                         - 13 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 14 of 27



                                               1            D.    DEFENDANTS’ UNLAWFUL CONDUCT

                                               2                  1. Pre-Explosion
                                               3            58.   Prior to his employment with SK, Niemann held a similar position at Vitol for
                                               4   approximately ten years. Niemann and Lucas worked together at Vitol and maintained contact after
                                               5   Niemann was hired by SK Energy. After SK Energy hired Niemann in August 2014, Niemann
                                               6   immediately began trading gasoline contracts on the California spot market. Throughout the Class
                                               7   Period, Niemann and Lucas kept in regular contact via instant message, emails, telephone calls, and
                                               8   during in-person meetings, dinners, and social gatherings.
                                               9            59.   “Fluid catalytic cracking” (or “FCC”) is critical part of refining crude oil. An FCC
                                              10   unit is a secondary refining unit that produces high-value products like alkylate.14
R OBINS K APLAN LLP




                                              11            60.   The FCC unit at the Torrance Refinery produced a significant portion of all the high-
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   octane alkylate in the State of California. This alkylate was a key gasoline blending component for
                                              13   Premium gasoline produced in California.
                                              14            61.   On morning of February 18, 2015, there was a large explosion at the Torrance
                                              15   Refinery. As a result of the explosion, the refinery’s FCC unit was badly damaged and needed
                                              16   extensive repairs.
                                              17            62.   The accident caused the Torrance Refinery to shut down its FCC unit and reduce
                                              18   production of gasoline products (like alkylate) while extensive repairs to the unit were made.
                                              19   Because of this major disruption, ExxonMobil needed to replace a significant amount of lost
                                              20   alkylate production in California if it desired to continue refining and producing CARBOB-
                                              21   regulated products.
                                              22                  2. Post-Explosion
                                              23            63.   Beginning at least as early as late February 2015 and using the explosion at the
                                              24   Torrance Refinery as cover for their illegal efforts, Vitol and SK Energy reached agreements with
                                              25   each other—primarily through Lucas, Niemann, and others—and with third parties to raise, fix,
                                              26
                                                   14
                                              27      See Fluid Catalytic Cracking Is An Important Step in Producing Gasoline, U.S. Energy
                                                   Information Administration (Dec. 11, 2012), https://www.eia.gov/todayinenergy/detail.php?id=
                                              28   9150.

                                                   CLASS ACTION COMPLAINT                        - 14 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 15 of 27



                                               1   and otherwise tamper with the price of refined gasoline in California. This was accomplished by

                                               2   manipulating OPIS-reported prices in order to realize supra-competitive profits while limiting

                                               3   market risk.

                                               4           64.     Vitol and SK Energy specifically engaged in direct or indirect trades between them

                                               5   that were reported to OPIS for the purpose of inflating the OPIS-published price for Regular and

                                               6   Premium gasoline. Vitol and SK Energy both used the services of an intermediary broker and/or

                                               7   transacted directly with one another. This conduct created the illusion of a supply/demand

                                               8   imbalance for refined gasoline and was designed to drive spot market prices to artificial highs

                                               9   during strategic pricing windows.

                                              10           65.     These transactions were often “leveraged” because they involved the intentional
R OBINS K APLAN LLP




                                              11   taking of losses on the purchase of smaller quantities of gasoline in order to increase the profits on
             A TTORNEYS A T L AW




                                              12   the sale of larger quantities of gasoline or alkylate. As an example, Defendants traded Regular
                            M OUNTAIN V IEW




                                              13   gasoline contracts directly or indirectly with one another at artificially high prices early in the

                                              14   trading day so that OPIS would report the artificially inflated purchase price to other market

                                              15   participants. This in turn signaled a supply/demand imbalance to the market that caused the

                                              16   artificial inflation of spot market prices.

                                              17           66.     Moreover, Defendants also executed intentional market-spiking trades for Premium

                                              18   gasoline directly or indirectly with one another and third parties in order to increase the strategic

                                              19   prices for alkylates. Alkylate is not a separately reported commodity on California’s spot markets,

                                              20   despite the fact that it is a key blending component for Premium gasoline; therefore, large price

                                              21   contracts for alkylate were typically tied to the OPIS-reported spot price for Premium gasoline

                                              22   during the associated pricing window.

                                              23           67.     Defendants’ manipulation of spot prices for Regular gasoline also impacted the price

                                              24   of alkylate contract prices because spot prices for Regular and Premium gasoline often move in

                                              25   tandem.

                                              26           68.     Accordingly, in order to realize supra-competitive profits on alkylate contracts,

                                              27   Vitol and SK worked together to inflate the spot price of Regular and Premium gasoline during key

                                              28


                                                   CLASS ACTION COMPLAINT                         - 15 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 16 of 27



                                               1   pricing windows, and then coordinated their importation of alkylate into California at such supra-

                                               2   competitive prices.

                                               3                  3. Vitol and SK Intentionally Concealed Their Unlawful Conduct
                                               4            69.   In order to hide or disguise their unlawful conduct, limit or eliminate market risk on
                                               5   reported trades, and share their anticompetitive profits with one another, Defendants executed
                                               6   secondary offsetting or “wash trades.” A “wash trade” is “a form of fictitious trade in which a
                                               7   transaction or a series of transactions give the appearance that authentic purchases and sales have
                                               8   been made, but where the trades have been entered without the intent to take a bona fide market
                                               9   position or without the intent to execute bona fide transactions subject to market risk or price
                                              10   competition.”15
R OBINS K APLAN LLP




                                              11            70.   Defendants did not disclose these “wash trades” to OPIS and disguised them through
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   the use of brokers and/or other third parties. These secondary trades were executed either at the
                                              13   same time, before, or after the OPIS-reported trades.
                                              14            71.   By moving in the opposite direction of the reported trade, the secondary transaction
                                              15   ensured that there was little to no market risk associated with Defendants’ conduct.
                                              16            72.   Defendants further concealed their unlawful conduct by calling their illegal
                                              17   agreements “joint ventures” or “JVs”; however, these were nothing more than secret agreements
                                              18   between purported competitors to artificially increase spot market prices for Regular and Premium
                                              19   gasoline in the State of California. During the Class period, Defendants’ unlawful conduct
                                              20   generated millions of dollars of profits for them per month, with Lucas and Neimann personally
                                              21   financially benefitting from their conduct.
                                              22            73.   The following chart shows the unprecedented change in gasoline pricing in
                                              23   California relative to the United States that resulted from Defendants’ unlawful conduct16:
                                              24

                                              25   15
                                                      See Wash Trades – Definition of a Wash Trade, CME Group (June 3, 2020),
                                              26   https://www.cmegroup.com/education/courses/market-regulation/wash-trades/
                                                   definition-of-a-wash-trade.html (emphasis in original).
                                                   16
                                              27      Severin Borenstien, California’s Mystery Gasoline Surcharge Continues, Energy Institute at
                                                   HAAS (Feb. 26, 2018), https://energyathaas.wordpress.com/2018/02/26/californias-mystery-
                                              28   gasoline-surcharge-continues/.

                                                   CLASS ACTION COMPLAINT                        - 16 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 17 of 27



                                               1

                                               2

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8

                                               9

                                              10
R OBINS K APLAN LLP




                                              11            74.   The spot market price spikes were not explained by any actual decrease in gasoline
             A TTORNEYS A T L AW




                                              12   production following the explosion at the Torrance Refinery. As explained in the PMAC’s Final
                            M OUNTAIN V IEW




                                              13   Report: “Energy Commission staff noted that while the ESP tower and FCCU of the refinery

                                              14   remained offline until June 2016, the refinery could still create finished gasoline from processed

                                              15   blending components, some of which may be imported.”17

                                              16            75.   In fact, the PMAC demonstrated that overall gasoline production in California was

                                              17   well within the historical five year production band immediately following the explosion and for

                                              18   the remainder of 2015, as depicted in the below chart18:

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26   17
                                                      See Petroleum Market Advisory Committee Final Report, California Energy Commission (Aug.
                                              27   2017), https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf, at
                                                   p. 12.
                                              28   18
                                                      Id.

                                                   CLASS ACTION COMPLAINT                       - 17 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 18 of 27



                                               1

                                               2

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8

                                               9

                                              10
R OBINS K APLAN LLP




                                              11            76.   The following chart demonstrates that the Defendants’ spot price manipulation,
             A TTORNEYS A T L AW




                                              12   which was in full swing not later than February 2015, impacted CARBOB spot prices in both San
                            M OUNTAIN V IEW




                                              13   Francisco and Los Angeles, whose markets move in tandem19:

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22            77.   Spot price manipulation increases the price of gasoline at all retailer distribution
                                              23   outlets supplying branded or unbranded gasoline (that is, gas sold by retail discounters like Arco,
                                              24

                                              25

                                              26
                                                   19
                                              27     See Data on California Gasoline Price Margins, California Energy Commission (June 3,
                                                   2020), https://www.energy.ca.gov/sites/default/files/2019-05/Data_on_California_Gasoline_
                                              28   Price_Margins.pdf, at p. 5.

                                                   CLASS ACTION COMPLAINT                       - 18 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 19 of 27



                                               1   Safeway, and Costco). In fact, the PMAC demonstrated that prices for branded and unbranded

                                               2   gasoline move in tandem, with branded pricing slightly higher than unbranded pricing.20

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8

                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                            78.    Defendants’ repeated manipulation of the spot market price caused retail gasoline
                                              13   prices to be higher throughout the Class Period.
                                              14            79.    Defendants’ gains came at the expense of consumers throughout the State of
                                              15   California, who use approximately 40 million gallons of gasoline per day. California is the third
                                              16   largest market in the world behind the U.S. as a whole and China.21
                                              17            80.    What’s more, PMAC concluded its study of the California gasoline market as
                                              18   follows: “Californians continue to pay more than $3 billion per year for gasoline above the levels
                                              19   that could be explained by standard cost analysis. Whether the cause of these excess payments is
                                              20   insufficient competition or logistical impediments, or some combination of these factors, the
                                              21   magnitude of the loss justifies a very significant effort to diagnose its causes and remedy the
                                              22   situation.”22
                                              23
                                                   20
                                                      See Petroleum Market Advisory Committee Final Report, California Energy Commission (June
                                              24   3, 2020), https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf
                                                   at p. 29.
                                              25   21
                                                      See Jude Clemente, Why Are California’s Gasoline Prices Always Higher?, Forbes (Mar. 22,
                                              26   2015),       https://www.forbes.com/sites/judeclemente/2015/03/22/why-are-californias-gasoline-
                                                   prices-always-higher/#2cfa0b4321ff.
                                                   22
                                              27      See Petroleum Market Advisory Committee Final Report, California Energy Commission (June
                                                   3, 2020), https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf,
                                              28   at p. 33.

                                                   CLASS ACTION COMPLAINT                       - 19 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 20 of 27



                                               1          81.     As demonstrated by the filing of the California Attorney General’s Complaint

                                               2   against the Defendants on May 4, 2020, Senior Assistant Attorney General Kathleen Foote and her

                                               3   team of antitrust attorneys were able to continue with a non-public investigation into the causes of

                                               4   gasoline prices following the explosion at the Torrance Refinery and uncovered secret evidence

                                               5   that Defendants had illegally colluded with each other and third parties to increase the price of

                                               6   gasoline to levels above what competition would have allowed.

                                               7          82.     The affirmative conduct underlying the illegal conduct alleged herein likely ended

                                               8   at or around the time that Niemann left SK Energy in late 2016.

                                               9                    VIII. TOLLING OF THE STATUTES OF LIMITATIONS

                                              10          83.     Plaintiff’s and Class member’s purchases of gasoline within four years prior to the
R OBINS K APLAN LLP




                                              11   filing of this Complaint are not barred by the applicable four-year statute of limitations and are not
             A TTORNEYS A T L AW




                                              12   required to be tolled in order to be actionable.
                            M OUNTAIN V IEW




                                              13          84.     Plaintiff and Class members did not know of Defendants’ illegal conduct until the

                                              14   California Attorney General filed its complaint against Defendants on May 4, 2020. Further,

                                              15   Plaintiff and Class members had no reason to believe that they paid prices for gasoline were affected

                                              16   by Defendants’ illegal conduct prior to that date, and thus had no duty to investigate the claims set

                                              17   forth in this Complaint until May 4, 2020. Defendants’ secret joint venture agreements were

                                              18   inherently self-concealing.

                                              19          85.     Additionally, Defendants actively concealed their illegal conduct. For example,

                                              20   Vitol’s Lucas mislead the California Energy Commission (“CEC”) about the true cause of high

                                              21   prices for gasoline that followed the Torrance Refinery explosion in February 2015. On August 16,

                                              22   2016, he told the PMAC, including Senior Assistant Attorney General Foote, that high gasoline

                                              23   prices were caused by a lack of transparency by ExxonMobil, rather than Defendants’ illegal

                                              24   manipulation of spot market prices. Lucas stated:

                                              25                  So you know, last year we brought in quite a few cargos into L.A.,
                                                                  both alkaloid (phonetic) and finish CARBOB that went through
                                              26                  Kinder Morgan’s system and sold direct to Exxon and some other
                                                                  refiners. You know, one of the big things that this whole conversation
                                              27                  has entailed is about the high prices. One of the reasons why, in my
                                                                  opinion, was the lack of transparency with what was going on with
                                              28                  Torrance. Because if you remember when it first blew up back in

                                                   CLASS ACTION COMPLAINT                         - 20 -
                                                        Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 21 of 27



                                               1                  February, there was like an eternal rolling one-month period where
                                                                  they were going to get back up and running. And they kept saying
                                               2                  next month, next month, next month. So the trading companies in
                                                                  general, it takes four to five weeks to ship a cargo out, if Exxon is
                                               3                  coming back up they’re not going to ship into closed ARB. So
                                                                  because there was no real timeline of when Exxon was going to come
                                               4                  back up and running, we would generally not—you don’t put cargos
                                                                  on the water and ship them to the West Coast just on a punt, basically,
                                               5                  hoping that you can sell them when they get there. That’s what
                                                                  happened with that one cargo that was done by another trading
                                               6                  company who sent it out there, at which point in time the market had
                                                                  collapsed, and so he was unable to sell it, and so he sailed it away
                                               7                  again. So that’s what happened with that one. So if there was more
                                                                  transparency with what was going on with refinery maintenance,
                                               8                  when it was going to come back up, it would have allowed us to see
                                                                  if it was more—if we were going to be able to land these cargos and
                                               9                  actually into a competitive market. If Exxon is back up and running
                                                                  the market is going to fall dramatically. So basically kind of that lack
                                              10                  of information kept cargos at bay. There were still a lot shipped into
                                                                  the West Coast, but not as many as could have been or would have
R OBINS K APLAN LLP




                                              11                  been done. If we had actually known that Exxon was going to be
                                                                  down for over a year there would have been a much bigger import
             A TTORNEYS A T L AW




                                              12                  play over that time frame.23
                            M OUNTAIN V IEW




                                              13
                                                            86.   Defendants misled OPIS about the true nature of their trading activities by reporting
                                              14
                                                   artificially high spot trades directly or indirectly between them, but concealing the existence of
                                              15
                                                   offsetting wash trades that reduced or limited any market risk in the primary trade.
                                              16
                                                            87.   Additionally, the California Attorney General, as representative of the people of the
                                              17
                                                   State of California, obtained tolling agreements with Defendants that are applicable to the claims
                                              18
                                                   of Plaintiff and the Class, in whole or in part. These tolling agreements have effective dates of
                                              19
                                                   August 3, 2018, and March 8, 2019, respectively. Defendants and the California Attorney General
                                              20
                                                   subsequently executed additional tolling agreements to extend the termination dates of the tolling
                                              21
                                                   periods specified in the original agreements. These termination dates have not passed as of the
                                              22
                                                   filing of this Complaint.
                                              23
                                                            88.   Accordingly, to the extent that tolling is necessary to advance some or all of the
                                              24
                                                   claims alleged by Plaintiff and the Class, the four-year statute of limitations governing claims under
                                              25
                                                   the Sherman Act, the Cartwright Act, and the UCL were tolled at least until May 4, 2020 pursuant
                                              26

                                              27
                                                   23
                                                        See    https://www.energy.ca.gov/data-reports/planning-and-forecasting/petroleum-market-
                                              28   advisory-committee, August 16, 2016 Meeting Transcript at pp. 129:24-131:10.

                                                   CLASS ACTION COMPLAINT                         - 21 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 22 of 27



                                               1   to the injury-discovery rule, the doctrine of fraudulent concealment, and by virtue of express tolling

                                               2   agreements between the California Attorney General and Defendants.

                                               3                                   IX.     VIOLATIONS ALLEGED

                                               4                                               COUNT ONE

                                               5                       Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
                                               6                                        (Injunctive Relief Only)
                                                                                        (Against all Defendants)
                                               7
                                                          89.     Plaintiff hereby repeats and incorporates by reference each preceding paragraphs as
                                               8
                                                   though fully set forth herein. Plaintiff brings this claim on behalf of himself and the Class.
                                               9
                                                          90.     Defendants entered into and engaged in a continuing combination, conspiracy or
                                              10
                                                   agreement to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman Act
R OBINS K APLAN LLP




                                              11
                                                   (15 U.S.C. § 1) by artificially restraining competition with respect to the price of gasoline within
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   the State of California.
                                              13
                                                          91.     Defendants’ activities constitute a per se violation of Sections 1 of the Sherman Act.
                                              14
                                                          92.     Defendants’ anticompetitive and unlawful conduct has proximately caused injury to
                                              15
                                                   Plaintiff and members of the Class by restraining competition and thereby raising, maintaining
                                              16
                                                   and/or stabilizing the price of gasoline at levels above what would have occurred if competition
                                              17
                                                   had prevailed. Plaintiff and members of the Class were injured in their business and property by
                                              18
                                                   paying more for gasoline than that would have paid in the absence of Defendants’ conduct. Plaintiff
                                              19
                                                   and members of the Class continue to be threatened by loss or damage by a violation of the antitrust
                                              20
                                                   laws. For this conduct, Plaintiff and members of the Class are entitled to entitled to injunctive relief
                                              21
                                                   pursuant to 15 U.S.C. § 26.
                                              22
                                                                                              COUNT TWO
                                              23
                                                                                   Violation of the Cartwright Act
                                              24                      (California Business and Professions Code § 16720 et seq.)
                                                                                      (Against All Defendants)
                                              25
                                                          93.     Plaintiff incorporates by reference and realleges the preceding allegations as though
                                              26
                                                   fully set forth herein. Plaintiff brings this claim on behalf of himself and the Class.
                                              27

                                              28


                                                   CLASS ACTION COMPLAINT                          - 22 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 23 of 27



                                               1          94.     Defendants entered into and engaged in a continuing combination, conspiracy or

                                               2   agreement to unreasonably restrain trade or commerce in violation of California Business and

                                               3   Professions Code § 16720 et seq. by artificially restraining competition with respect to the price of

                                               4   gasoline within the State of California.

                                               5          95.     Defendants’ activities constitute a per se violation of the Cartwright Act.

                                               6          96.     Defendants’ anticompetitive and unlawful conduct has proximately caused injury to

                                               7   Plaintiff and members of the Class by restraining competition and thereby raising, maintaining

                                               8   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

                                               9   had prevailed. Plaintiff and members of the Class were injured in their business and property by

                                              10   paying more for gasoline than that would have paid in the absence of Defendants’ conduct. Plaintiff
R OBINS K APLAN LLP




                                              11   and members of the Class continue to be threatened by loss or damage by a violation of the antitrust
             A TTORNEYS A T L AW




                                              12   laws. For this conduct, Plaintiff and members of the Class are entitled to entitled to treble damages
                            M OUNTAIN V IEW




                                              13   and injunctive relief pursuant to California Business and Professions Code § 16750(a).

                                              14                                              COUNT THREE

                                              15                              Violation of the Unfair Competition Law
                                              16                      (California Business and Professions Code § 17200 et seq.)
                                                                                      (Against All Defendants)
                                              17
                                                          97.     Plaintiff incorporates by reference and realleges the preceding allegations as though
                                              18
                                                   fully set forth herein. Plaintiff brings this claim on behalf of himself and the Class.
                                              19
                                                          98.     Defendants committed acts of unfair competition, as described above, in violation
                                              20
                                                   of the UCL.
                                              21
                                                          99.     Defendants’ conduct constitutes an “unlawful” business practice within the meaning
                                              22
                                                   of the UCL, and includes, without limitation, the following:
                                              23
                                                                  a. Violating the Sherman and Cartwright Acts, as set forth above;
                                              24
                                                                  b. Engaging in wash sales and otherwise manipulating the benchmark prices
                                              25
                                                                      reported on the California gasoline spot market in violation of California
                                              26
                                                                      Corporations Code §§ 29535, 29536, 29537, 29538) and the Commodity
                                              27
                                                                      Exchange Act, 7 U.S.C. § 1 et seq.
                                              28


                                                   CLASS ACTION COMPLAINT                         - 23 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 24 of 27



                                               1          100.    Defendants’ conduct separately constitutes an “unfair” business practice within the

                                               2   meaning of the UCL because Defendants’ practices have caused and are “likely to cause substantial

                                               3   injury” to the Plaintiff and the members of the Class that is not “reasonably avoidable” by them.

                                               4          101.    Defendants’ conduct, as alleged herein, is and was contrary to public policy,

                                               5   immoral, unethical, oppressive, unscrupulous and/or substantially injurious to consumers. Any

                                               6   purported benefits arising out of Defendants’ conduct do not outweigh the harms caused to the

                                               7   victims of Defendants’ conduct.

                                               8          102.    Defendants’ conduct is also “unfair” because it is contrary to numerous legislatively

                                               9   declared policies, as set forth in the Sherman Act, the Cartwright Act, the California Corporations

                                              10   Code, and in the Commodities Exchange Act. Here, Defendants’ conduct not only violates the letter
R OBINS K APLAN LLP




                                              11   of the law, but it also contravenes the spirit and purpose of each of those statutes. The conduct
             A TTORNEYS A T L AW




                                              12   threatens an incipient violation of each of those laws and has both an actual and a threatened impact
                            M OUNTAIN V IEW




                                              13   on competition.

                                              14          103.    Defendants’ conduct, as described above, also constitutes a “fraudulent” business

                                              15   practice within the meaning of the UCL. Defendants’ trading activity on the California gasoline

                                              16   spot market fraudulently raised the price of gasoline above the competitive level through fictitious

                                              17   “wash” trades and other manipulative conduct that did not shift economic risk for the transaction

                                              18   to an arm’s length counterparty. This conduct was designed to deceive—and did deceive—other

                                              19   market participants about the true supply and demand situation for gasoline in order to artificially

                                              20   increase the price of gasoline in California.

                                              21          104.    Plaintiff and the members of the Class have suffered injury in fact and have lost

                                              22   money as a result of Defendants’ violations of the UCL in that they paid more for gasoline than

                                              23   they would have paid in a competitive market. They are therefore entitled to equitable and

                                              24   injunctive relief including restitution and/or disgorgement of all revenues, earning, profits,

                                              25   compensation, and benefits that were obtained by Defendants as a result of such business practices,

                                              26   pursuant to California Business and Professions Code §§17203 and 17204.

                                              27                                     X.     PRAYER FOR RELIEF

                                              28          WHEREFORE, Plaintiff seeks judgment against Defendants as follows:


                                                   CLASS ACTION COMPLAINT                          - 24 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 25 of 27



                                               1           1.       This action may proceed as a class action, with Plaintiff serving as the Class

                                               2   Representative, and with Plaintiff’s counsel as Class Counsel;

                                               3           2.       Defendants have contracted, combined and conspired in violation of the Sherman

                                               4   Act and Cartwright Act;

                                               5           3.       Defendants have violated the UCL by engaging in conduct that constitutes unlawful,

                                               6   unfair and fraudulent business practices;

                                               7           4.       Plaintiff and the Class have been injured in their business and property as a result of

                                               8   Defendants’ violations;

                                               9           5.       Plaintiff and the Class are entitled to recover treble damages, and that a joint and

                                              10   several judgment in favor of Plaintiff and the Class be entered against Defendants in an amount
R OBINS K APLAN LLP




                                              11   subject to proof at trial;
             A TTORNEYS A T L AW




                                              12           6.       Plaintiff and the Class are entitled to restitution and/or disgorgement of all revenues,
                            M OUNTAIN V IEW




                                              13   earning, profits, compensation, and benefits that were obtained by Defendants;

                                              14           7.       Plaintiff and the Class are entitled to pre-judgment and post-judgment interest on

                                              15   the damages awarded them, and that such interest be awarded at the highest legal rate;

                                              16           8.       Plaintiff and the Class are entitled to equitable relief appropriate to remedy

                                              17   Defendants’ past and ongoing restraint of trade, including:

                                              18                 a. A judicial determination declaring the rights of Plaintiff and the Class, and the

                                              19                    corresponding responsibilities of Defendants; and

                                              20                 b. Issuance of a permanent injunction against Defendants and their parents,

                                              21                    subsidiaries, affiliates, successors, transferees, assignees and the respective officers,

                                              22                    directors, partners, agents, and employees thereof and all other persons acting or

                                              23                    claiming to act on their behalf from violations of the law as alleged herein.

                                              24           9.       Defendants are to be jointly and severally responsible financially for the costs and

                                              25   expenses of a Court-approved notice program through post and media designed to give immediate

                                              26   notification to the Class;

                                              27           10.      Plaintiff and the Class recover their costs of this suit, including reasonable attorneys’

                                              28   fees as provided by law; and


                                                   CLASS ACTION COMPLAINT                           - 25 -
                                                     Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 26 of 27



                                               1           11.     Plaintiff and the Class receive such other or further relief as may be just and proper.

                                               2                                 XI.     DEMAND FOR JURY TRIAL

                                               3           Plaintiff demands a trial by jury, pursuant to Federal Rule of Civil Procedure 38(b), of all

                                               4   issues so triable.

                                               5

                                               6

                                               7

                                               8

                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28


                                                   CLASS ACTION COMPLAINT                         - 26 -
                                                    Case 4:20-cv-03705-KAW Document 1 Filed 06/04/20 Page 27 of 27



                                               1   DATED: June 4, 2020              ROBINS KAPLAN LLP
                                               2
                                                                                    By: /s/ Aaron M. Sheanin
                                               3                                          Aaron M. Sheanin
                                               4                                    2440 W El Camino Real, Suite 100
                                               5                                    Mountain View, CA 94040
                                                                                    Tel: (650) 784-4040
                                               6                                    Fax: (650) 784-4021
                                                                                    asheanin@robinskaplan.com
                                               7
                                                                                    Hollis Salzman
                                               8                                    Kellie Lerner
                                               9                                    William V. Reiss
                                                                                    Noelle Feigenbaum
                                              10                                    Matthew J. Geyer
                                                                                    ROBINS KAPLAN LLP
R OBINS K APLAN LLP




                                              11                                    399 Park Avenue, Suite 3600
             A TTORNEYS A T L AW




                                                                                    New York, NY 10022
                                              12
                            M OUNTAIN V IEW




                                                                                    Tel: (212) 980-7400
                                              13                                    Fax: (212) 980-7499
                                                                                    hsalzman@robinskaplan.com
                                              14                                    klerner@robinskaplan.com
                                                                                    wreiss@robinskaplan.com
                                              15                                    nfeigenbaum@robinskaplan.com
                                                                                    mgeyer@robinskaplan.com
                                              16

                                              17                                    K. Craig Wildfang
                                                                                    Thomas J. Undlin
                                              18                                    Ryan W. Marth
                                                                                    ROBINS KAPLAN LLP
                                              19                                    800 LaSalle Avenue, Suite 2800
                                                                                    Minneapolis, MN 55402
                                              20
                                                                                    Tel: (612) 349-8500
                                              21                                    Fax: (612) 339-4181
                                                                                    kcwildfang@robinskaplan.com
                                              22                                    tundlin@robinskaplan.com
                                                                                    rmarth@robinskaplan.com
                                              23
                                                                                    Attorneys for Plaintiff Eric Gennaro and the
                                              24                                    Proposed Class
                                              25

                                              26

                                              27

                                              28


                                                   CLASS ACTION COMPLAINT            - 27 -
